DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.’s 14037737, 15262680 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The above mentioned applications fail to provide support for the third and fourth pedicle screws, and for the second rod that connects the 1st-4th pedicle screws, as claimed in each of the independent claims.  Therefore, all of the claims receive a priority date of 10/6/2017, which is the filing date of application No. 15/727,086.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 2, 20, and 21 recites the limitation “an intrabody implant adapted to be placed between at least two separated portions of a single bony structure, the intrabody implant comprising: a first surface configured for engaging a first vertebra, a second surface…configured for engaging a second vertebra”.  It is unclear how the implant can be adapted to be placed between at least two separated portions of a single bony structure and also have a first surface configured for engaging a first vertebra and a second surface configured for engaging a second vertebra.  Please clarify.
Each of claims 2, 20, and 21 recites the limitation “the wall comprising extending along a longitudinal axis between an anterior portion and a posterior portion”.  It is unclear what this limitation means.  Are the anterior portion and posterior portion part of the wall, or part of the implant?  What does the wall comprise?  Please clarify.  For examination purposes, the office considers the limitation to require that the wall comprises an anterior portion and a posterior portion.
Claims 3-5, 11, 12, 14, 16, and 17 each depend from claim 1.  However, claim 1 has been cancelled.  For examination purposes, the office considers the claims to depend from claim 2.
Claim 7 recites a second instance of “an outer concave surface” and “an outer convex surface”.  It is unclear whether these recitations refer to additional outer concave and convex surfaces, or whether Applicant inadvertently claimed the same feature in the dependent claim.  For examination purposes, the office considers it to be the latter.
Claim 8 recites the limitation "the teeth".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the acute angle".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the acute angle".  There is insufficient antecedent basis for this limitation in the claim.
In claim 18, it is unclear how the intrabody implant can be formed entirely of bone material, as claimed in claim 16, but also be coated, as claimed in claim 18.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (Pub. No. US 2015/0088256 A1) in view of Zhang et al. (Pub. No. US 2008/0269810 A1).
Regarding claims 2-19, Ballard discloses a system (figure 7) comprising: an intrabody implant 100 adapted to be placed between at least two separated portions of a single bony structure (figure 7), the intrabody implant 100 comprising: a first surface 110 configured for engaging a first vertebra, a second surface 120 opposite the first surface 110 configured for engaging a second vertebra, and a wall 150 disposed from the first surface to the second surface, the wall 150 comprising extending along a longitudinal axis between an anterior portion 130 and a posterior portion 140 (figures 4-6), the posterior portion 140 having a maximum height that is less than a maximum height of the anterior portion 130 (figure 5), the posterior portion 140 of the wall comprising an outer concave surface (figure 6), the anterior portion 130 of the wall comprising an outer convex surface (figure 6), the posterior portion 140 of the wall defining a convex profile from the first surface to the second surface (illustrated in figure 6), the posterior portion 140 comprising a threaded bore 145 that extends parallel to the longitudinal axis through opposite inner and outer surfaces of the wall such that the bore is positioned between the first and second surfaces 110, 120 (figures 4-6), a first and a second pedicle screw 201, 202 each comprising at least one head (figure 7), wherein each head comprises spaced apart arms that define a U-shaped implant cavity therebetween configured for disposal of a rod 300 (figure 7), andApplication No. 16/663,3963Docket No.: C00006125US01CONPreliminary Amendment dated November 7, 2019(108136.02100) a first rod 300 configured to connect the first and second pedicle screws 201, 202 (figure 7).  The first and second surfaces 110, 120 of the intrabody implant comprise columns of teeth 112, adjacent columns being spaced apart from one another by a gap that extends parallel to the longitudinal axis, the teeth each having a substantially right-triangular profile, the teeth being sloped upwards toward the anterior portion (figures 4-6; paragraph 0030).  The first and second surfaces 110, 120 of the intrabody implant define an aperture 101 extending through the implant to allow for bone growth through the implant from the first portion of the bony structure to the second portion of the bony structure (figure 4).  The second surface 120 of the intrabody implant is disposed at an acute angle relative to the first surface 110 of the intrabody implant (figure 5).  The posterior height is less than the anterior height such that the acute angle of the intrabody implant introduces a lordotic angle between the first and second portions of the bony structure (figure 5 and 7).  The posterior portion 140 of the wall of the intrabody implant comprises an outer concave surface configured to conform to a posterior anatomy of the bony structure (figure 6); and the anterior portion 130 of the wall of the intrabody implant comprises an outer convex surface configured to conform to an anterior anatomy of the bony structure (figure 6).  The teeth each 112 have a substantially right- triangular profile, the teeth being sloped upwards toward the anterior portion (figures 5 and 6).  The acute angle is between 10 degrees and 30 degrees (paragraph 0026).  The acute angle is between 15 degrees and 25 degrees (paragraph 0026).  The intrabody implant includes a width extending parallel to the anterior portion and the posterior portion, the width being at least 40 mm (paragraph 0029).  The intrabody implant is formed entirely of PEEK polymer (paragraphs 0024 and 0025).  The intrabody implant further comprises a coating of titanium applied to the first and second surfaces (paragraph 0030).  The intrabody implant is formed entirely of bone material (paragraph 0025).  The wall of the intrabody implant has no projections or surface features (figures 4-6).  The intrabody implant comprises a coating applied to one or more of the first and second surfaces and the wall to encourage bone growth onto the intrabody implant, the coating comprising a material selected from a group consisting of gold, titanium, hydroxyapatite and combinations thereof (paragraph 0030).  The intrabody implant comprises a coating applied to one or more of the first and second surfaces and the wall to encourage bone growth onto the implant (paragraph 0030).
Ballard discloses the claimed invention except wherein the system comprises a third and fourth pedicle screw, and a second rod configured to connect the first, second, third, and fourth pedicle screws.  Ballard discloses that the system may provide correction across multiple levels, but is silent regarding the system comprising a first rod configured to connect the first and second pedicle screws in combination with a second rod configured to connect 1st-4th pedicle screws.  Ballard also fails to disclose wherein the first and second pedicle screws are dual headed pedicle screws and the first rod is configured to connect a first head of the first pedicle screw with a first head of the second pedicle screw.
Zhang et al. teaches wherein a system for stabilizing the spine comprises a plurality of pedicle screws (figure 6), including a first and second pedicle screw 12a, 12b connected by a first rod 28, a third and fourth pedicle screw 62a, 62e, and a second rod 22 configured to connect the first, second, third, and fourth pedicle screws (figure 6 and 9C-9E).  Zhang et al. teaches wherein the first and second pedicle screws 12a, 12b are dual headed screws (figure 6), wherein the first rod 28 is configured to connect a first head of the first pedicle screw with a first head of the second pedicle screw (figure 6).  Zhang et al. teaches that it is advantageous to provide an extradiscal system that spans multiple levels with some of the levels being supported by a pair or rods received in a dual-headed screw, in order to augment the support of the first rod as needed (paragraph 0019).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the extradiscal system disclosed by Ballard to comprise at least first and second dual-headed pedicle screws, third and fourth pedicle screws, and to comprise a second rod, wherein the first rod is configured to connect the first and second pedicle screws and the second rod is configured to connect the 1st through 4th pedicle screws, as taught by Zhang et al., in order to augment the support of the first rod as needed, especially adjacent a weakened area of the spine.     
Regarding claims 12 and 13, it is noted that, as modified, the first and second pedicle screws are dual headed screws and the first rod is configured to connect a first head of the first pedicle screw with a first head of the second pedicle screw and the second rod is configured to connect a second head of the first pedicle screw with a second head of the second pedicle screw.  
Regarding claim 20, Ballard discloses a kit (figure 7) comprising: an intrabody implant 100 adapted to be placed between at least two separated portions of a single bony structure (figure 7), the intrabody implant 100 comprising: a first surface 110 configured for engaging a first vertebra, a second surface 120 opposite the first surface 110 configured for engaging a second vertebra, and a wall 150 disposed from the first surface to the second surface, the wall 150 comprising extending along a longitudinal axis between an anterior portion 130 and a posterior portion 140 (figures 4-6), the posterior portion 140 having a maximum height that is less than a maximum height of the anterior portion 130 (figure 5), the posterior portion 140 of the wall comprising an outer concave surface (figure 6), the anterior portion 130 of the wall comprising an outer convex surface (figure 6), the posterior portion 140 of the wall defining a convex profile from the first surface to the second surface (illustrated in figure 6), the posterior portion 140 comprising a threaded bore 145 that extends parallel to the longitudinal axis through opposite inner and outer surfaces of the wall such that the bore is positioned between the first and second surfaces 110, 120 (figures 4-6), wherein the first and second surfaces 110, 120 of the intrabody implant comprise columns of teeth 112, adjacent columns being spaced apart from one another by a gap that extends parallel to the longitudinal axis, the teeth each having a substantially right-triangular profile, the teeth being sloped upwards toward the anterior portion (figures 4-6; paragraph 0030), a first and a second pedicle screw 201, 202 each comprising at least one head (figure 7), wherein each head comprises spaced apart arms that define a U-shaped implant cavity therebetween configured for disposal of a rod 300 (figure 7), andApplication No. 16/663,3963Docket No.: C00006125US01CONPreliminary Amendment dated November 7, 2019(108136.02100) a first rod 300 configured to connect the first and second pedicle screws 201, 202 (figure 7). 
Ballard discloses the claimed invention except wherein the kit comprises a third and fourth pedicle screw, and a second rod configured to connect the first, second, third, and fourth pedicle screws, wherein the first and second pedicle screws are dual headed pedicle screws, and wherein the first rod is configure to connect the first and second pedicle screws using the first head of each of the dual headed pedicle screws, and wherein the second rod is configured to connect the first, second, third, and fourth pedicle screws using the second head of each of the first and second pedicle screws and the one head of each of the third and fourth pedicle screws.  Ballard discloses that the system may provide correction across multiple levels, but is silent regarding the system comprising a first rod configured to connect the first and second pedicle screws in combination with a second rod configured to connect 1st-4th pedicle screws.  
Zhang et al. teaches wherein a system for stabilizing the spine comprises a plurality of pedicle screws (figure 6), including a first and second dual-headed pedicle screw 12a, 12b connected by a first rod 28, a third and fourth pedicle screw 62a, 62e, and a second rod 22 configured to connect the first, second, third, and fourth pedicle screws (figure 6 and 9C-9E).  Zhang et al. teaches wherein the first and second pedicle screws 12a, 12b are dual headed screws (figure 6), wherein the first rod 28 is configured to connect a first head of the first pedicle screw with a first head of the second pedicle screw (figure 6).  Zhang et al. teaches that it is advantageous to provide an extradiscal system that spans multiple levels with some of the levels being supported by a pair or rods received in dual-headed screws, in order to augment the support of the first rod as needed (paragraph 0019).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the extradiscal system disclosed by Ballard to comprise at least first and second dual-headed pedicle screws, third and fourth pedicle screws, and to comprise a second rod, wherein the first rod is configured to connect the first and second pedicle screws via their first heads, and the second rod is configured to connect the 1st through 4th pedicle screws via the second heads of the first and second pedicle screws and the heads of the third and fourth pedicle screws, as taught by Zhang et al., in order to augment the support of the first rod as needed, especially adjacent a weakened area of the spine.     
Regarding claim 21, Ballard discloses a kit (figure 7) comprising: an intrabody implant 100 adapted to be placed between at least two separated portions of a single bony structure (figure 7), the intrabody implant 100 comprising: a first surface 110 configured for engaging a first vertebra, a second surface 120 opposite the first surface 110 configured for engaging a second vertebra, wherein the second surface 120 is disposed at an acute angle relative to the first surface 110 (figure 5), and a wall 150 disposed from the first surface to the second surface, the wall 150 comprising extending along a longitudinal axis between an anterior portion 130 and a posterior portion 140 (figures 4-6), the posterior portion 140 having a maximum height that is less than a maximum height of the anterior portion 130 (figure 5), the posterior portion 140 of the wall comprising an outer concave surface (figure 6), the anterior portion 130 of the wall comprising an outer convex surface (figure 6), the posterior portion 140 of the wall defining a convex profile from the first surface to the second surface (illustrated in figure 6), the posterior portion 140 comprising a threaded bore 145 that extends parallel to the longitudinal axis through opposite inner and outer surfaces of the wall such that the bore is positioned between the first and second surfaces 110, 120 (figures 4-6), a first and a second pedicle screw 201, 202 each comprising at least one head (figure 7), wherein each head comprises spaced apart arms that define a U-shaped implant cavity therebetween configured for disposal of a rod 300 (figure 7), andApplication No. 16/663,3963Docket No.: C00006125US01CONPreliminary Amendment dated November 7, 2019(108136.02100) a first rod 300 configured to connect the first and second pedicle screws 201, 202 (figure 7). 
Ballard discloses the claimed invention except wherein the kit comprises a third and fourth pedicle screw, and a second rod configured to connect the first, second, third, and fourth pedicle screws, wherein the first and second pedicle screws are dual headed pedicle screws, and wherein the first rod is configure to connect the first and second pedicle screws using the first head of each of the dual headed pedicle screws, and wherein the second rod is configured to connect the first, second, third, and fourth pedicle screws using the second head of each of the first and second pedicle screws and the one head of each of the third and fourth pedicle screws.  Ballard discloses that the system may provide correction across multiple levels, but is silent regarding the system comprising a first rod configured to connect the first and second pedicle screws in combination with a second rod configured to connect 1st-4th pedicle screws.  
Zhang et al. teaches wherein a system for stabilizing the spine comprises a plurality of pedicle screws (figure 6), including a first and second dual-headed pedicle screw 12a, 12b connected by a first rod 28, a third and fourth pedicle screw 62a, 62e, and a second rod 22 configured to connect the first, second, third, and fourth pedicle screws (figure 6 and 9C-9E).  Zhang et al. teaches wherein the first and second pedicle screws 12a, 12b are dual headed screws (figure 6), wherein the first rod 28 is configured to connect a first head of the first pedicle screw with a first head of the second pedicle screw (figure 6).  Zhang et al. teaches that it is advantageous to provide an extradiscal system that spans multiple levels with some of the levels being supported by a pair or rods received in dual-headed screws, in order to augment the support of the first rod as needed (paragraph 0019).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the extradiscal system disclosed by Ballard to comprise at least first and second dual-headed pedicle screws, third and fourth pedicle screws, and to comprise a second rod, wherein the first rod is configured to connect the first and second pedicle screws via their first heads, and the second rod is configured to connect the 1st through 4th pedicle screws via the second heads of the first and second pedicle screws and the heads of the third and fourth pedicle screws, as taught by Zhang et al., in order to augment the support of the first rod as needed, especially adjacent a weakened area of the spine.     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO form 892.Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773